        Case 2:12-md-02323-AB Document 11366 Filed 05/27/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     IN RE: NATIONAL FOOTBALL
     LEAGUE PLAYERS’ CONCUSSION
     INJURY LITIGATION
     KEVIN TURNER AND SHAWN
     WOODEN, on behalf of themselves and
     others similarly situated,                              No. 12-md-2323-AB
                                Plaintiffs,
                                                             MDL No. 2323
                            v.

     NATIONAL FOOTBALL LEAGUE and
     NFL PROPERTIES LLC, successor-in-                       Hon. Anita B. Brody
     interest to NFL Properties, Inc.
                                      Defendants.            No. 21-01493

     THIS DOCUMENT RELATES TO:
     Baker v. National Football League


                                             ORDER

           AND NOW, on this 26th day of May, 2021, it is ORDERED that the NFL Parties’

    Motion to Dismiss the Complaint Filed by Settlement Class Member Connie Joann Baker

    (Case No. 21-cv-01493, ECF No. 12; Case No. 12-md-2323, ECF No. 11338) is GRANTED

    as unopposed. 1

                                                      _S/Anita B. Brody___________
                                                      ANITA B. BRODY, J.


    Copies via                                      Copies mailed 05-26-2021 to:

                                                    Connie Joann Baker, Pro-se


1
 Baker neither responded to the Motion nor the Court’s Order to Show Cause regarding why the Motion
should not be granted as unopposed (Case No. 21-cv-01493, ECF No. 13; Case No. 12-md-2323, ECF
No. 11350).
